EXHIBIT Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Thomas E. Tuck, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Tennessee Valley Financial Holdings, Inc.; 2. Based on my knowledge,thisquarterlyreport does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statementsmade, in light of thecircumstancesunder which such statementswere made, not misleading with respect to the period covered bythis quarterly report; and 3.
